Citation Nr: 1339716	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The appellant served on a period of active duty for training (ACDUTRA) from March 1965 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The appellant asserts that he has tinnitus as a result of his service in the Missouri Army National Guard.  Specifically, he states that he was exposed to loud noise from heavy equipment, such as bulldozers, graders and dump trucks with loud diesel engines.  The appellant maintains that any current tinnitus is related to the noise exposure.  Thus, he contends that service connection is warranted for tinnitus.

The appellant's DD Form 214 documents that he had a period of ACDUTRA from March 1965 to August 1965.  His military occupational specialty was construction machinery operator, which supports his statements concerning exposure to loud noise from heavy equipment.

The appellant was scheduled for a VA examination in August 2010 in connection with the claim, in part, to address whether he has current tinnitus that is due to inservice noise exposure.  The examiner noted that the appellant's responses to a hearing test were not reliable and that an opinion could not be given to the invalid responses.  No reference was made to tinnitus in the report.

In a June 2010 statement, the appellant indicated that doctors had told him in the past that "it" was caused by loud diesel motors, either referring to hearing loss or tinnitus.  Given that there is at least an indication that the he may have current tinnitus related to inservice noise exposure during a period of ACDUTRA, the Board finds it necessary to remand the claim for a VA examination and medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The appellant's DD Form 214 is currently the only official service record that has been located.  The RO requested service records from multiple sources but no additional records were obtained.  As to possible National Guard records, the RO contacted the Missouri Army National Guard in September 2010.  A handwritten response was provided later that month noting that "soldier not in Missouri National Guard."

Given that information in the claims file indicates that the appellant was likely in the Missouri National Guard subsequent to his period of ACDUTRA, the Board finds that another request should be made for National Guard records.  His DD Form 214 expressly notes that, following ACDUTRA, he was released to the Army National Guard of Missouri.  Additionally, the appellant reported in his May 2010 application for benefits that he was in the Missouri National Guard from March 1965 to February 1971, and he provided his National Guard service number.  This detailed information was not provided to the Missouri National Guard when the entity was contacted for records and the response can be interpreted as an acknowledgement that the appellant is not currently a soldier in the Missouri National Guard.  Therefore, another request for National Guard records must be made on remand under VA's duty to assist to ensure that a decision is made on a complete record.  See 38 U.S.C.A. § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).

Accordingly, this case is remanded for the following actions:

1.  The RO must submit another request to the Missouri National Guard for the appellant's National Guard service personnel and treatment records, dating from March 1965 to February 1971, to include use of the National Guard service number he provided. The RO must obtain a response from the Missouri National Guard, either positive or negative.

2.  Thereafter, the RO must afford the appellant a VA examination to determine whether any identified tinnitus is related to military service.  The appellant's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit a complete history from the appellant regarding his claimed tinnitus.  Based on this history, an examination, and a review of the evidence of record, the examiner must provide an opinion as to whether the appellant currently has tinnitus.  For any identified tinnitus, based on a review of the evidence of record and the examination results, the examiner must state whether any tinnitus that the appellant has had during the pendency of the claim is related to a period of ACDUTRA or any incident therein.  Particular consideration must be given to the appellant's statements that he was exposed to loud noise from heavy equipment, such as bulldozers, graders and dump trucks with loud diesel engines.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the appellant that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the appellant does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issue on appeal.  If the benefit sought is not granted, the RO must furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the appellant until he receives further notice; however, he 

has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

